Citation Nr: 0000120	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  94-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
in excess of 10 percent, from April 3, 1991 through August 
31, 1991, for service-connected right knee disorder.

2.  Entitlement to an increased initial disability evaluation 
in excess of 20 percent, from September 1, 1991 through 
December 30, 1994, for service-connected right knee disorder.

3.  Entitlement to an increased initial disability evaluation 
in excess of 30 percent, from December 31, 1994, for service-
connected right knee disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  That rating decision granted service 
connection for postoperative anterior cruciate ligament tear 
of the right knee and assigned thereto an initial disability 
evaluation of 10 percent, effective April 3, 1991.  That 
rating decision also denied service connection for chest 
pains and hearing loss.  Thereafter, the appellant filed a 
timely notice of disagreement and substantive appeal of these 
three issues.

In October 1991, the RO issued a rating decision that granted 
entitlement to a temporary total disability rating (100 
percent), pursuant to 38 C.F.R. § 4.30, for post surgical 
convalescence from July 18, 1991 through August 31, 1991.  
That rating decision also assigned an increased initial 
disability rating of 20 percent for the appellant's service-
connected right knee disorder, effective September 1, 1991.  
Subsequent rating decisions issued by the RO granted 
temporary total disability ratings for post surgical 
convalescence for the following periods: March 3, 1992 
through May 31, 1992; December 10, 1992 through January 31, 
1993; April 29, 1994 through May 31, 1994; June 23, 1994 
through July 31, 1994; and June 30, 1995 through July 31, 
1995.
 
During the pendency of this appeal, the appellant filed a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  In January 1994, the RO issued a rating 
decision that denied this claim.   Thereafter, the appellant 
filed a timely notice of disagreement and substantive appeal 
of this issue.

In March 1994, the appellant's file was transferred to the RO 
in St. Petersburg, Florida, pursuant to the appellant's 
change in residence.  In December 1995, a hearing was 
conducted before the RO.  At the hearing, the appellant 
withdrew his appeal concerning the issues of service 
connection for chest pains and for hearing loss.  

In July 1996, the RO issued a rating decision granting an 
increased initial disability evaluation of 30 percent, 
effective December 31, 1994, for the appellant's service-
connected right knee disorder.  The appellant is presumed to 
maintain his disagreement with this new assigned disability 
rating. See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.).

The case was previously before the Board in January 1998, 
when it was remanded for the RO to schedule a hearing for the 
appellant before a traveling member of the Board.  In August 
1999, the veteran filed a statement withdrawing his request 
for a hearing herein.  The Board now proceeds with its review 
of the appeal.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From April 3, 1991 through August 31, 1991, the veteran's 
service-connected right knee disorder was manifested by: 
extension to 10 degrees; flexion to 110 degrees; mild 
deformity; crepitus on motion; tenderness surround the 
patellar border; positive Lachman's test; positive anterior 
drawer sign; negative posterior drawer sign; subjective 
complaints of pain and instability; well-healed and nontender 
surgical scars; and no X-ray evidence of arthritis.

3.  From September 1, 1991 through December 30, 1994, the 
veteran's service-connected right knee disorder was 
manifested by: extension ranging from 0 to 10 degrees; 
flexion ranging from 110 to 160 degrees; crepitus on motion; 
mild medial joint line tenderness; some quadricep atrophy; 
minimal effusion; no joint laxity; and no medial or lateral 
instability.  The veteran's surgical scars were all well 
healed and nontender. X-ray examination of the veteran's 
right knee was negative for degenerative changes.

4.  The veteran's service-connected right knee disorder, from 
December 31, 1994, is manifested by: extension to 20 degrees; 
flexion to 90 degrees; no swelling; no gross deformity; no 
significant muscle atrophy; 4+/5 strength in the right lower 
extremity; frequent instability; pain on manipulation; 
subjective complaints of pain and instability; well-healed 
and nontender surgical scars; and X-ray evidence of 
arthritis.

5.  An acquired psychiatric disorder was not manifested 
during service, nor was a psychosis manifested within a year 
of service; there is a current diagnosis of PTSD.

6.  It is not shown that the veteran engaged in combat with 
the enemy during his period of active duty between September 
1987 to April 1991; his separation discharge certificate, 
Form DD 214, shows no combat awards or citations.

7.  Although a current diagnosis of PTSD is indicated, the 
veteran's claimed inservice stressor incidents are not 
corroborated by credible supporting evidence.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent rating, and not in excess thereof, from April 3, 1991 
through August 31, 1991, have been met for the veteran's 
service-connected right knee disorder. 38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 
Part 4, Diagnostic Code 5257 (1999).

2.  The criteria for an initial disability evaluation in 
excess of 20 percent, from September 1, 1991 through December 
30, 1994, for the veteran's service-connected right knee 
disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.6, 4.10, 4.71a, Diagnostic 
Code 5257 (1999).

3.  The criteria for an initial disability evaluation in 
excess of 30 percent, from December 31, 1994, for the 
veteran's service-connected right knee disorder have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 
(1999).

4.  The criteria for a 10 percent initial disability rating, 
and not in excess thereof, from December 31, 1994, for the 
veteran's service-connected right knee disorder, have been 
met, said rating to be separate from the existing 30 percent 
disability evaluation for limitation of motion. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, and Diagnostic Code 5003, 
5257 (1999); VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 
09-98 (August 14, 1998).

5.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO has retrieved the veteran's service personnel records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from September 1987 to 
April 1991.  The report indicated that the veteran's 
inservice specialty was infantryman and that he was awarded a 
variety of decorations and medals, including the Army Service 
Ribbon, Army Lapel Button, Expert Infantryman Badge, Army 
Achievement Medal (First Oak Leaf Cluster), Armed Forces 
Expeditionary Medal (Operation Just Cause), Multinational 
Force and Observers Medal, Army Good Conduct Medal, and 
National Defense Service Medal.  The veteran's service 
personnel records also indicated that he was stationed in 
Panama, an imminent danger pay area, from December 20, 1989 
through January 31, 1989.

In June 1987, the veteran's entrance examination was 
conducted.  The report of this examination noted essentially 
normal findings throughout.  In November 1987, the veteran 
sought treatment for right knee pain.  The medical treatment 
report, dated November 1987, noted that the veteran had 
injured his right knee within the past 72 hours.  Physical 
examination revealed tenderness and pain on movement of the 
right knee.  The report concluded with an assessment of 
unstable patella, secondary to insufficient quadricep 
strength.  A subsequent treatment report, dated November 
1987, noted the veteran's complaints of continuing right knee 
pain.  An X-ray examination of the veteran's right knee, 
performed in January 1988, was negative.  

In May 1990, the veteran sought treatment for right knee 
pain.  A treatment report, dated May 22, 1990, noted that the 
veteran "injured right knee yesterday in a fall."  Physical 
examination revealed marked tenderness and swelling in the 
medial area of the right knee.  A follow-up treatment report, 
dated June 1990, noted the veteran's complaints of continuing 
right leg pain.  A treatment report, dated July 1990, noted 
the veteran's complaints of a popping sensation with motion 
of his right knee.  An assessment of possible medical 
meniscus tear vs. anterior cruciate ligament (ACL) tear was 
given.  An orthopedic consultation report, dated September 
1990, noted the veteran's complaints of his right knee giving 
way.  Range of motion testing of the right knee revealed 
extension to 5 degrees and flexion to 150 degrees.  The 
report concluded with an impression of ACL deficient right 
knee.  

In October 1990, the veteran underwent examination of the 
right knee under anesthesia, arthroscopy, and ACL 
reconstruction.  Following this procedure, the veteran was 
noted to have full extension and flexion greater than 90 
degrees.  The operative report concluded with a final 
diagnosis of ACL deficient right knee, status post 
arthroscopy and reconstruction of the right ACL.  A treatment 
report, dated November 1990, noted that the veteran had 
fallen and reinjured his right knee.  The examiner noted his 
assessment that the veteran's right knee repair had been 
slightly compromised by the veteran's fall.  A treatment 
report, dated January 1991, noted the veteran's complaints of 
right knee pain after he "was at range stepped in hole and 
twisted knee."  The report noted an assessment of a possible 
dislocated patella.  An orthopedic consultation, dated 
January 1991, noted the veteran's complaints of right knee 
pain.  Physical examination revealed an assessment of 
ruptured ACL repair with marked atrophy.  Range of motion 
testing of the right knee revealed extension to 0 degrees and 
flexion to 120 degrees.  The examiner recommended that the 
veteran undergo a medical board evaluation.  A physical 
profile report, dated February 1991, noted that the veteran 
was barred from physical training, running, squatting and 
marching greater than one mile.  In February 1991, the 
veteran's discharge examination was conducted.  The report of 
this examination noted the veteran's history of an ACL 
reconstruction, right leg.  The report also concluded that 
the veteran was unfit for retention as a result of this 
condition.  

A post service medical treatment report, dated April 1991, 
noted that the veteran was not wearing a knee brace.  
Physical examination of the right knee revealed positive 
anterior drawer sign, positive Lachman's test and no 
tenderness in joint line.  Range of motion of the right knee 
revealed extension to 10 degrees and flexion to 100 degrees.  
The report concluded with an impression of ACL deficient 
right knee. 

In May 1991, a VA general physical examination was conducted.  
The report of this examination noted the veteran's complaints 
of right knee pain and instability.  The veteran also 
indicated that his right knee pain was aggravated with 
walking.  Physical examination revealed two nontender, well-
healed surgical scars on the right knee.  The report noted 
the right knee exhibited mild deformity, crepitus on motion 
and tenderness surrounding the patellar border.  It also 
noted that the veteran's knee was unstable.  Range of motion 
testing of the right knee revealed extension to less than 10 
degrees and flexion to 110 degrees.  An X-ray examination of 
the right knee revealed an impression of postoperative 
change, right knee, without osteoarthritic changes.  The 
report concluded with a diagnosis of post operative residuals 
of right knee reconstruction, with instability.  

An orthopedic consultation report, dated May 1991, noted that 
the veteran's right knee condition was manifested by slight 
effusion, a positive Lachman's test, a positive anterior 
drawer sign and a negative posterior drawer sign.  Range of 
motion testing of the right knee revealed extension to 3 
degrees and flexion to 115 degrees.  

In July 1991, the veteran underwent the removal of screws, 
bone grafting, arthroscopy and scar removal on his right 
knee.  The operative report noted that these procedures were 
completed without complication.  The veteran subsequently 
entered physical therapy.  

An outpatient treatment report, dated September 1991, noted 
the veteran's complaints of pain and weakness in his right 
knee.  Physical examination revealed that the veteran was 
able to complete straight leg raises on the right with 4/5 
strength.  Ankle strength on the right leg was reported to be 
5/5 in plantar flexion and in dorsal flexion.  The report 
recommended that the veteran continue with his quadricep 
strengthening exercises and indicated that he could return to 
work.

In September 1991, a statement from the veteran was received.  
In his statement, the veteran indicated in pertinent part:

On December 25, 1989 while on patrol in the 
streets of Panama City, we came under heavy 
enemy firing, we started running for cover it 
was a brick wall about 4 feet high, as we 
jumped over the wall I hit my right knee, we 
then looked back and our x.o. was froze in one 
spot, a friend and I jumped back over and ran 
out and got him to safety with us.  I knew I 
had hurt my knee by then, after thing calmed 
down I went to the aid station the medic put 
ice on my knee and wrapped it.  I went on with 
my duties.

In March 1992, the veteran underwent a second right ACL 
reconstruction, performed using an endoscopic technique, 
arthroscopically assisted and using a left patellar tendon 
harvest.  The operative report noted that the veteran 
tolerated the procedure well.  The discharge examination 
report, dated March 1992, stated:

Right knee shows no effusion.  He has positive 
Lachman sign.  Range of motion is 0-110.  He 
has no medial or lateral instability.  He has 
mild medial joint line tenderness.

The report concluded with a diagnosis of right knee 
instability, status post ACL reconstruction with rerupture.  
X-ray examination of the right knee, performed in March 1992, 
revealed no change.  

In June 1992, a VA examination for joints was conducted.  The 
report of this examination noted the veteran's complaints of 
right knee instability, recurrent pain of varying intensity 
and constant swelling.  The report noted that the veteran 
walked with a slow gait, with no limp.  Physical examination 
of right knee revealed mild deformity, crepitus, no swelling 
and tenderness to pressure on the lateral and medial border 
of the patella.  The report also stated that the veteran's 
patella was "well aligned with sitting and standing.  No 
joint laxity.  Multiple surgical scars, all healed well, 
soft, flat and nontender.  Range of motion of the right knee 
- 10 - 110 degrees."  The report concluded with a diagnosis 
of residual of post operative ACL tear repair, times two.

In December 1992, the veteran underwent an arthroscopy of the 
right knee with removal of tibial hardware.  A follow-up 
treatment report, dated December 1992, noted that the veteran 
would require a six week period of convalescence.

In May 1993, a VA examination for joints was conducted.  The 
report of this examination noted the veteran's complaints of 
pain and instability in his right knee.  Specifically, he 
reported that he experiences pain at rest, at night, and when 
his right knee goes out on him.  The report also noted that 
he is limited to walking approximately one-quarter mile.  
Physical examination of the right knee revealed healed scars, 
mild medial joint line tenderness and anterior pain over the 
patella tendon and tibia tubercle.  Range of motion testing 
of the right knee revealed flexion to approximately 130 
degrees and extension to 5 degrees.  The report noted that 
"he has no medial or lateral instability on either side, and 
has minimal effusion bilaterally."  The report also noted 
that he has a positive pivot shift.  X-ray examination of the 
right knee revealed "no degenerative changes.  The report 
also noted the VA examiner's opinion that the veteran did not 
appear to have a functioning ACL graft in place.

A follow-up treatment report, dated April 1993, noted the 
veteran's complaints of locking and intermittent swelling of 
the right knee.  The report noted an assessment of pain and 
instability secondary to patellar and femoral joint.  It also 
recommended that the veteran undergo aggressive physical 
training.  

In July 1993 a VA examination for PTSD was conducted.  The 
report of this examination noted, in pertinent part:

He was somewhat unreluctant to describe his 
active events during active combat, only 
stating that he "killed people."  After 
prompting he was willing to describe a 
specific event on Christmas day of 1989 in 
which he was in a fire fight in Panama.  He 
described that after all of the fighting was 
done there were many wounded laying around and 
he specifically has recollections of a woman 
and her child after having been shot.  He 
finds this to be a extremely distressing 
memory.  

The report noted the veteran's complaints of nervousness, bad 
dreams, difficulty sleeping and flash backs, much worse at 
Christmas.  A mental status examination reveal that the 
veteran was appropriately dressed and without any unusual 
behaviors during the interview.  He was alert and oriented 
and denied hallucinations or delusions, with the exception of 
flashbacks.  The report indicated that the veteran had above 
average intellect and that his thought content and speech 
were normal.  A diagnosis of PTSD was given.

A November 1993 treatment report noted the veteran's 
complaints of right knee pain.  Physical examination of the 
right knee revealed no swelling or effusion.  Range of motion 
testing of the right knee revealed flexion to 160 degrees, 
with crepitus, and full extension.  A treatment report, dated 
March 1994, noted that the veteran's right knee disorder was 
manifested by well healed scars, a positive Lachman's test, 
quadricep atrophy, and a range of motion from 10 degrees 
extension to 110 degrees flexion.  A treatment report, dated 
April 1994, noted the veteran's complaints of instability and 
swelling in his right knee.  Physical examination revealed 
crepitus on motion, no effusion, positive Lachman's sign, 
negative posterior drawer sign and no nerve impingement.  The 
report noted that the veteran "is able to walk unlimited 
distances on level ground."  An assessment of failed ACL 
reconstruction, times two, was given.  

In April 1994, the veteran underwent an arthroscopy with 
loose body removal on the right knee.  The operative report 
noted a final diagnosis of medial meniscus tear and loose 
body.  In June 1994, the veteran underwent another ACL 
reconstruction of the right knee.  A follow-up treatment 
report, dated August 1994, noted that the range of motion for 
the veteran's right knee was extension to 0 degrees and 
flexion to 130 degrees.  The report also noted that the 
veteran's right leg showed marked atrophy and recommended 
that the veteran join a gym.

In December 1994, the veteran submitted a statement 
discussing his alleged inservice stressor.  In his 
letter he stated:

My worse experience came 25 Dec. 89, Christmas 
Day.  I was my x.o.'s security team.  When a 
white taxi ran our Constantina wire barricade.  
We were in the middle of the road when the 
firing took place.  My friend the other half 
of our x.o.'s security team and I ran for 
cover but our x.o. froze in the middle of the 
road.  My friend and I had to run from our 
cover and back out to the road and get him to 
safety.  When it was all over we were 
volunteered by the x.o. to secure the taxi, 
upon entering we found 2 dead Panamanian men 
covered with machine gun wounds.  Our machine 
gunner was on top of a roof watching the 
barricade.  It was a terrible sight to 
experience.  Behind the 2 men were 2 women 
with a new born baby, they were screaming and 
very historical [sic].  Upon pulling  the 
bodies out of the car, so we could get the 
women and baby out, they jumped out of the car 
and ran.  It was not hard to find them, one 
lady was shot in the leg and the other lady 
tore her leg badly jumping out of the car, it 
had the Constatina wire wrapped around it.  

In December 1994, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of constant pain, recurrent swelling and instability in his 
right knee.  The report also indicated that the veteran 
depended on the use of braces for both of his knees.  
Physical examination noted that the veteran ambulated with an 
antalgic gait and that his right knee remained consistently 
slightly flexed.  He was able to walk on his toes, but not on 
his heels.  The report noted that the veteran's surgical 
scars were all well healed and that there was "no 
significant muscle atrophy of the thigh."  The report 
stated:

The right knee joint does not reveal any 
swelling or effusion.  Ligaments are stable to 
valgus and varus stress.  Anterior drawer sign 
and Lachman's test are negative.  There is 
pain with palpation along the medial joint 
line and the lateral joint ling of the right 
knee.  There is no significant pain with 
palpation and manipulation of the right 
patella.  There is no significant  arthritic 
grinding with motion of the right knee.

Range of motion testing of the right knee revealed 
flexion to 100 degrees and extension limited to 25 
degrees.  X-ray examination of the right knee 
revealed early degenerative changes involving the 
medial femoral joint.  The report concluded with a 
diagnosis of torn ACL, right knee, status post-
numerous attempts of reconstruction.

In June 1995, the veteran underwent the removal of orthopedic 
hardware of the right knee.  In August 1995, he complained of 
bilateral knee pain.  Physical examination revealed strength 
of 4+/5 in the right lower extremity.  The report concluded 
with an assessment of bilateral knee pain.  In September 
1995, a magnetic resonance imaging examination of the 
veteran's right knee was conducted.  The report of this 
examination revealed an impression of "very extensive 
postoperative changes of the right knee joint with multiple 
metallic surgical artifacts greatly limiting this 
examination."

In December 1995, a hearing was conducted before the RO.  At 
the hearing the veteran testified that his right knee 
condition was worsening.  He indicated that he could not walk 
without pain in his right knee.  He claimed that his right 
knee pain radiated into his right hip and back.  He also 
indicated that his right knee gave out on him approximately 
twice daily.  The veteran's spouse also testified at the 
hearing that the veteran had a great deal of pain in both of 
his knees.

In addressing his claim for PTSD, the veteran testified that 
while in Panama, he was crossing a road with his commander 
when a taxi cab ran a barricade coming towards them.  At that 
point, he indicated that an order to fire was given because 
someone had seen an umbrella, which they thought was a gun, 
between the driver's legs.  People began firing at the taxi 
and the two men in the front seat were killed.  The noted 
that two women and a baby, traveling in the back seat of the 
taxi, survived the incident, but were also injured.  When 
questioned whether the individuals traveling in the taxi 
fired any weapons, the veteran responded that they did not.  
In addressing other stressor incidents, the veteran testified 
that he witnessed multiple Panamanians stabbing other 
Panamanians.  When asked about the frequency of these 
incidents, he stated, "6-7-8 times a day?" 

In February 1996, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of bilateral knee pain.  The report indicated that the 
veteran used bilateral knee braces and walked with a cane.  
It also noted that he had difficulty walking or standing for 
more than 15 minutes.  Physical examination revealed no 
swelling and no gross deformity.  Patellar manipulation 
caused pain.  The report noted that instability was present, 
with positive anterior drawer sign and Lachman's tests.  
Range of motion of the right knee was from 90 degrees flexion 
to 20 degrees extension.  X-ray examination of the right knee 
revealed degenerative joint disease, with hardware compatible 
with ACL reconstruction.  The report concluded with a 
diagnosis of bilateral ACL and meniscus tear.  The examiner 
also noted that the "pain is quite significant with frequent 
instability."

In March 1996, the RO requested the U.S. Army & Joint Serves 
Environmental Support Group (ESG) conduct a search to verify 
the stressor alleged by the veteran to have occurred on 
December 25, 1989.  In February 1997, ESG's response was 
received.  In particular, their response stated:

Enclosed is an extract from a Historical 
Summary of Operation Just Cause, December 17, 
1989 - January 12, 1990.  This document lists 
the 7th Infantry Division, the higher 
headquarters of [the veteran]'s unit as 
participating in Operation Just Cause.  In 
addition, the document does not list the 
December 25, 1989 incident that [the veteran] 
refers to.  However, listed is a January 7, 
1990 incident involving a civilian vehicle 
that attempted to run a road block.  One round 
was fired at the vehicle wounding a civilian 
female.  Other occupants in the vehicle were 
three U.S. soldiers and two other female 
civilians.

II.  Analysis

Review of the appellant's claims require the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A. 	Entitlement to an Increased Disability Evaluation 
for Service-Connected Right Knee Disorder.

The veteran's claim for an increased initial disability 
evaluation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Similar to Fenderson, the RO in this case identified the 
issue on appeal as an increased evaluation for the 
appellant's service-connected right knee disorder, rather 
than as a disagreement with the original rating award.  
However, the RO's January 1992 SOC and the supplemental SOCs, 
dated July 1992, May 1993, and July 1996, clearly provided 
the appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of initial disability evaluations in this 
matter.  Moreover, the RO in this matter assigned "staged" 
ratings for the veteran's service-connected right knee 
disorder.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned to his service-connected right 
knee disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

During the course of this appeal, the RO granted entitlement 
to temporary total disability ratings (100 percent), pursuant 
to 38 C.F.R. § 4.30, for post surgical convalescence for the 
following periods: July 18, 1991 through August 31, 1991; 
March 3, 1992 through May 31, 1992; December 10, 1992 through 
January 31, 1993; April 29, 1994 through May 31, 1994; June 
23, 1994 through July 31, 1994; and June 30, 1995 through 
July 31, 1995.  The veteran has not filed a notice of 
disagreement concerning the length of time assigned to these 
numerous convalescence periods.

i. Initial Disability Evaluation, from April 3, 1991 through 
August 31, 1991, in excess of 10 percent, for Service-
Connected Right Knee Disorder.

From April 3, 1991 through August 31, 1991, the RO assigned 
the veteran's service-connected right knee disorder an 
initial disability rating of 10 percent pursuant to 
Diagnostic Code 5257.  Diagnostic Code 5257 provides that a 
slight impairment of the knee manifested by recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation.  A moderate impairment warrants a 20 
percent disability evaluation and a severe impairment 
warrants a 30 percent disability evaluation.  

Upon review of the record, the Board finds that the veteran's 
right knee disorder is most appropriately rated, from April 
3, 1991 through August 31, 1991, as 20 percent disability 
rating under Diagnostic Code 5257.  The report of the 
veteran's May 1991 physical examination noted the veteran's 
complaints of right knee pain and instability.  Physical 
examination revealed mild deformity, crepitus on motion and 
tenderness surrounding the patellar border.  The report also 
noted that the veteran's knee was unstable.  Range of motion 
testing of the right knee revealed extension to 10 degrees 
and flexion to 110 degrees.  An X-ray examination of the 
right knee revealed an impression of postoperative change, 
right knee, without osteoartritic changes.  An orthopedic 
consultation report, dated May 1991, noted that the veteran's 
right knee condition was manifested by slight effusion, a 
positive Lachman's test, positive anterior drawer sign and a 
negative posterior drawer sign.  Range of motion testing of 
the right knee performed at that time revealed extension to 3 
degrees and flexion to 115 degrees.  

Having decided to assign an increased initial disability 
evaluation of 20 percent for the veteran's service-connected 
right knee disorder, it is now incumbent upon the Board to 
ascertain whether a rating greater than 20 percent can be 
granted for this condition.  Although the veteran's 
complaints of pain and instability justify a 20 percent 
disability evaluation, the objective manifestations of this 
condition do not indicate that the veteran's right knee 
disorder, from April 3, 1991 through December 31, 1991, was 
severe, or was more than moderate in nature.  The symptoms 
shown during this period do not meet the criteria for an 
evaluation in excess of 20 percent.  An April 1991 treatment 
report noted that the veteran was not wearing a knee brace 
for this condition.  The report also noted that there was no 
tenderness in the joint line of the right knee.  Also, during 
this time frame, the veteran's right knee exhibited a wide 
range of motion, from 3 to 10 degrees extension through 110 
to 115 degrees of flexion.  A normal range of motion for the 
knee by VA standards is from 0 degrees, in which position the 
leg is extended straight out, to 140 degrees, in which 
position the leg is flexed backward. See 38 C.F.R. § 4.71, 
Plate II, Flexion and Extension of the Knee (1999).

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, there is no evidence of ankylosis of 
the right knee or severe limitation of motion or impairment 
of the tibia such as to warrant a disability evaluation in 
excess of 20 percent pursuant to Diagnostic Codes 5256, 5260 
or 5261. See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); Spurgeon 
v. Brown, 10 Vet. App. 194 (1997); Deluca v. Brown, 8 Vet. 
App. 202 (1995).

The Board also notes that a separate compensable rating may 
be assigned for the scars resulting from the veteran's right 
knee surgeries. See Esteban v. Brown, 6 Vet. App. 259 (1994).  
For one of these scars to be compensable, the veteran would 
have to show that it was either poorly nourished, with 
repeated ulceration (38 C.F.R. Part 4, Diagnostic Code 7803 
(1999)), or tender and painful on objective demonstration (38 
C.F.R. Part 4, Diagnostic Code 7804 (1999)), or that it 
caused a "limitation of function of the affected body part" 
(38 C.F.R. Part 4, Diagnostic Code 7805 (1999)).  The report 
of the veteran's May 1991 VA general physical examination 
noted two nontender, well-healed surgical scars on the right 
knee.  Thus, the Board concludes that since there is no 
evidence of pain, tenderness, ulceration or a limitation of 
function attributable solely to the surgical scars on the 
veteran's right knee, a separate rating for the veteran's 
surgical scars is not warranted under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 - 7805 (1999) 

Based upon the facts and circumstances noted above, the Board 
concludes that the veteran's service-connected right knee 
disorder, from April 3, 1991 through August 31, 1991, is most 
appropriately rated as 20 percent disabling.

ii.  Initial Disability Evaluation, in excess of 20 percent, 
from September 1, 1991 through December 30, 1994, for 
Service-Connected Right Knee Disorder.

From September 1, 1991 through December 30, 1994, the RO 
assigned the veteran's service-connected right knee disorder 
an initial disability evaluation of 20 percent pursuant to 
Diagnostic Code 5257.  As noted above, a 20 percent 
disability rating under Diagnostic Code 5257 is warranted 
when there is a moderate impairment of the knee manifested by 
recurrent subluxation or lateral instability.  The next 
higher rating, a 30 percent disability rating, is warranted 
for a severe impairment of the knee.  

Upon review of the record, the Board finds that the veteran's 
right knee disorder is appropriately evaluated, from 
September 1, 1991 through December 30, 1994, at the currently 
assigned initial disability rating of 20 percent.  During 
this period, the veteran's right knee disorder was primarily 
manifested by mild medial joint line tenderness, crepitus on 
motion, minimal to no effusion and no medial or lateral 
instability.  Range of motion testing of the right knee 
varied from 0 to 10 degrees extension to 110 to 160 degrees 
of flexion.  The report of a VA examination for joints, 
performed in June 1992, noted that the veteran's patella was 
"well aligned with sitting and standing.  No joint laxity."  
The report also noted that the veteran's multiple surgical 
scars were well-healed and nontender.  A subsequent VA 
examination for joints, conducted in May 1993, noted that 
"he has no medial or lateral instability on either side, and 
has minimal effusion bilaterally."  An X-ray examination of 
the veteran's right knee, performed in May 1993, revealed 
"no degenerative changes." 

The veteran's complaints of pain, instability and locking 
justify the 20 percent disability evaluation currently 
assigned for this period of time.  However, a treatment 
report, dated April 1994, notes that the veteran "is able to 
walk unlimited distances on level ground" and there is no 
finding of medial or joint instability.  The Board concludes 
that the objective manifestations together with the veteran's 
complaints of pain and instability indicate that the 
veteran's right knee disorder is no more than moderate in 
nature and does not meet the criteria for an increased 
evaluation.

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, there is no evidence of ankylosis of 
the right knee, severe limitation of motion or impairment of 
the tibia such as to warrant a disability evaluation in 
excess of 20 percent pursuant to Diagnostic Codes 5256, 5260 
or 5261. See e.g. 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); Deluca v. Brown, 
8 Vet. App. 202 (1995).

Since the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased initial disability evaluation in 
excess of 20 percent for the veteran's service-connected 
right knee disorder, from September 1, 1991 through December 
30, 1994, has not been shown.

iii.  Initial Disability Evaluation in excess of 30 percent, 
from December 31, 1994, for Service-Connected Right Knee 
Disorder.

The RO assigned the veteran's service-connected right knee 
disorder, from December 31, 1994, a 30 percent initial 
disability rating pursuant to Diagnostic Code 5261.  Under 
Diagnostic Code 5261, relating to limitation of extension of 
the knee, a 30 percent disability rating is warranted when 
extension is limited to 20 degrees.  The next higher rating, 
a 40 percent disability rating, is warranted when extension 
is limited to 30 degrees.  The highest rating under this code 
section, a 50 percent rating, is warranted when extension of 
the knee is limited to 45 degrees.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed. 38 C.F.R. § 4.14.  Thus, a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity." See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. 
§ 1155).  This would result in pyramiding, which is contrary 
to the provisions of 38 C.F.R. § 4.14.  A claimant may have 
separate and distinct manifestations attributable to the same 
injury, however, and if so, these should be rated under 
different diagnostic codes. See Fanning v. Brown, 4 Vet. App. 
225 (1993).

During the pendency of this appeal, the VA's Office of the 
General Counsel provided additional guidance involving 
increased rating claims for musculoskeletal joint 
disabilities.  Specifically, the General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and 5257. See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability. General Counsel stated that when a 
knee disorder is already rated under Diagnostic Code 5257 
based upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59. See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under Diagnostic Code 
5257 can also be compensated under Diagnostic Code 5003 and 
vice versa.

Pursuant to Diagnostic Code 5003, used when rating 
degenerative arthritis (hypertrophic or osteoarthritis), a 10 
percent disability rating requires degenerative arthritis 
"established by X-ray findings."  Diagnostic Code 5003 
indicates that this condition is to be evaluated based on the 
limitation of motion of the joint involved.   If, however, a 
rating for the arthritic joint is noncompensable under the 
applicable diagnostic code due to insufficient limitation in 
the range of motion, a disability rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Since degenerative arthritis is evaluated under diagnostic 
codes which provide for ratings based on limitation of 
motion, the evaluation assigned for such disability must take 
into account the decision of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995) in the evaluation of these disabilities.  

As noted above, a normal range of motion for the knee by VA 
standards is from 0 degrees, in which position the leg is 
extended straight out, to 140 degrees, in which position the 
leg is flexed backward. See 38 C.F.R. § 4.71, Plate II, 
Flexion and Extension of the Knee (1999).

After a thorough review of the veteran's claims file, the 
Board concludes that the RO has properly rated the limitation 
of motion exhibited by the veteran's service-connected right 
knee disorder.  The report of the VA examination for joints, 
dated February 1996, noted a range of motion from 20 degrees 
extension to 90 degrees flexion.  Physical examination of the 
veteran's right knee revealed no gross deformity and no 
swelling.  His previous VA examination for joints, performed 
in December 1994, noted a range of motion of extension to 25 
degrees and flexion to 100 degrees.  

However, a separate rating may be warranted, from December 
31, 1994, to compensate the veteran for his right knee 
instability.  An X-ray examination of the veteran's right 
knee, performed in December 1994, noted early degenerative 
changes in the medial femoral joint.  An MRI examination of 
the right knee, performed in September 1995, revealed an 
impression of very extensive postoperative changes of the 
right knee with multiple metallic surgical artifacts, status 
post anterior cruciate ligament repair with questionable 
integrity, and degenerative changes of the lateral meniscus.  
Thus, the veteran has been shown to have arthritis 
"established by X-ray findings."  Accordingly, the Board 
should consider whether a separate rating is warranted in 
this matter to compensate the veteran for the instability 
resulting from his service-connected right knee disorder.

The report of his VA examinations performed in December 1994 
and February 1996 noted the veteran's complains of 
instability and pain in his right knee.  Specifically, the 
February 1996 examination report noted that the veteran wears 
a brace on his right knee and that his right knee has 
symptoms of frequent instability.  At the hearing, the 
veteran testified that his right knee gives out on him 
approximately twice daily.  Given the instability of the 
veteran's right knee, the Board concludes that the veteran is 
also entitled to a separate award of 10 percent disability 
pursuant to Diagnostic Code 5257. See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).

In reaching this decision, the Board has given great 
deference to the governing regulations of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  The veteran's December 1994 VA examination 
report noted that there was no significant pain with 
palpation and manipulation of the right patella.  It also 
noted that there was no significant arthritic grinding with 
motion of the right knee.  The veteran was able to walk on 
his tip toes and there was no sign of significant muscle 
atrophy.  He had a negative anterior drawer sign and a 
negative Lachman's test.  An August 1995 treatment report 
noted that the veteran's right lower extremity exhibited 
strength of 4+/5.  The report of the February 1996 VA 
examination report noted that no swelling or gross deformity 
was indicated.  The Board also notes that the veteran's 
surgical scars do not warrant a separate compensable 
disability rating in this matter.  See 38 C.F.R. Part 4, 
Diagnostic Codes 7803 - 7805 (1999).  Consequently, 
additional compensation is not warranted in this matter.  

Based upon the facts and circumstances noted above, the Board 
concludes that entitlement to an increased initial disability 
evaluation in excess of 30 percent for the veteran's service-
connected right knee disorder, from December 31, 1994, is not 
warranted pursuant to Diagnostic Code 5261.  However, the 
Board does conclude that the veteran's service-connected 
right knee disorder, from December 31, 1994, warrants the 
assignment of a separate initial disability rating of 10 
percent pursuant to Diagnostic Code 5257.

B. 	Entitlement to Service Connection for PTSD.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).

When asked to interpret the first element (a diagnosis of 
PTSD), the United States Court of Appeals for Veterans Claims 
(Court) held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed 
. . . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an inservice 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d), (f) (1998); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).  
Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
inservice stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  Instead, the record must 
contain evidence which corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI,  11.38 (Aug. 
26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an inservice 
stressor consist solely of after-the-fact medical nexus 
evidence. See Cohen v. Brown, 10 Vet. App. 128; Moreau v. 
Brown, 9 Vet. App. 389; and Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

The VA Adjudication Manual M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a non-combat 
stressor "may be obtained from" service records or "other 
sources." See M21-1, part VI, formerly 7.46.  The Board also 
notes that a number of precedent holdings of the Court issued 
during the pendency of this appeal provide new guidance for 
the adjudication of claims for service connection for PTSD.  
See e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); Cohen v. 
Brown, 10 Vet. App. 128; Moreau v. Brown, 9 Vet. App. 389.

After a thorough review of the veteran's claims file, the 
Board finds no credible evidence indicating that the veteran 
engaged in combat with the enemy during his period of active 
duty service between September 1987 to April 1991.  The 
veteran's service medical and personnel records revealed no 
certificates or awards denoting participation in combat.  
Moreover, review of the veteran's alleged primary stressor 
reveals that this incident is not related to combat.

Specifically, the veteran, through his statements and 
testimony herein, alleged that he witnessed a taxi, 
containing two men, two women and a baby, having been shot at 
by machine guns after having charged through an established 
checkpoint on December 25, 1989, Christmas Day.  The veteran 
claimed that the two men, riding in the front seat, were 
killed during this incident and that the two women and the 
baby were injured as well.  While the Board considers this 
alleged incident to be significant, it does not indicate that 
the veteran engaged in combat with the enemy, i.e. "that the 
veteran personally participated in an event constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality." VAOPGCPREC 12-99 (October 18, 1999).  
In this regard, the alleged incident does not involve combat 
with the enemy, but rather is the end result of the ill-
advised actions of a Panamanian taxi driver.  At his personal 
hearing held herein, the veteran testified that no shots were 
fired from the Panamanian taxi.  

Other than the veteran's own statements and contentions on 
appeal, there is no service department or evidence from 
"other sources" which objectively verifies combat status or 
any of the veteran's alleged stressors.  In developing this 
case, the RO contacted the U.S. Army Joint Services 
Environmental Support Group (ESG) to obtain verification of 
the veteran's alleged stressor concerning the taxi cab 
shooting incident.  In their response, ESG found no evidence 
of the veteran's alleged incident occurring on December 25, 
1989.  ESG's report did indicate, however, that on a January 
7, 1990, a civilian vehicle containing three U.S. soldiers 
and two civilian women attempted to roadblock, and that 
during this incident a shot was fired wounding one of the 
civilian females.  Clearly this incident does not correspond 
to that alleged by the veteran.  The Board also notes that 
there is no corroborating objective evidence concerning the 
veteran's alternatively alleged stressors, including his 
having witnessed multiple unidentified Panamanians stabbing 
one other and his having shot at Panamanians through a 
window.  Lastly, the Board notes that the veteran's testimony 
and statements with respect to the taxi shooting incident 
lack credibility in that his accounts are contradictory.  
Specifically, the veteran's statement, dated September 1991, 
noted that "[o]n December 25, 1989 while on patrol in the 
streets of Panama City, we came under heavy enemy firing."  
At his personal hearing, conducted in September 1995, the 
veteran reported that no shots were fired from the Panamanian 
taxi on December 25, 1989.  There are discrepancies regarding 
the nature of the injuries and the nationalities of the 
persons involved.  Accordingly, the Board concludes that in 
this case, where the question of whether credible supporting 
evidence that the claimed inservice stressors actually 
occurred is factual in nature, and not a medical question, 
the Board may therefore resolve this matter by applying the 
criteria adopted by the VA for this purpose from the MANUAL 
M21-1 and by referring to the above-cited cases where the 
Court has found, without recourse to medical evidence, that 
uncorroborated events do not constitute sufficient stressors 
to support a diagnosis of PTSD for the purposes of service 
connection.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1996).  Because the evidence is not evenly balanced, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1996).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).





	(CONTINUED ON NEXT PAGE)



ORDER

An increased initial disability rating of 20 percent, and not 
in excess thereof, is granted for the veteran's service-
connected right knee disorder, from April 3, 1991 through 
August 31, 1991, subject to the law and regulations governing 
the payment of monetary awards.

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected right knee disorder, 
September 1, 1991 through December 30, 1994, is denied.

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected right knee disorder for 
limitation of motion, from December 31, 1994, is denied.

An increased rating of 10 percent, and not in excess thereof, 
is granted for service-connected right knee disorder, to be 
separate from his current 30 percent rating for limitation of 
motion.

Entitlement to service connection for PTSD is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

